Chapman, J.
The plaintiffs having carried the defendant from Lowell to Boston, March 21 1860, are entitled to recover their usual fare, being seventy five cents, unless he has paid or tendered the amount. He offered to the conductor a ticket, dated March 16 1860, and having the words “ Good only two days after date” stamped in red ink upon its face. He contends that the plaintiffs were bound to accept this ticket; and that, contrary to its terms, he could at his option and against their will extend the contract from two days to five days.
But courts of law must enforce contracts as the parties make them, and can neither set aside any of their terms nor add new ones. In the absence of fraud, which is not suggested here, the court can see no reason why the defendant should make his ticket available beyond its terms. The plaintiffs are not bound to issue tickets; and if they do issue them, they alone must fix their terms. They were not bound to make an arrangement by which the defendant, being in Vermont, could purchase a ticket through to Boston. But it is for the accommodation of the public as well as of railroad companies that arrangements should exist among connecting lines of roads, and that there should be tickets, by means of which passengers can pass over the whole route. Such arrangements, however, would be impossible if every passenger were at liberty to disregard them. Should abuses grow out of the system, legislation can correct them. Judgment for the plaintiffs.